Citation Nr: 1712462	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  06-11 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased rating for limitation of motion with osteoarthritis of the right knee rated 20 percent disabling prior to February 2006.

2. Entitlement to an increased rating for limitation of motion with osteoarthritis of the right knee rated 30 percent disabling from February 2006.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from July 1974 to December 1974 and active duty from April 1985 to June 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the pendency of the appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

Here, on review, neither the September 2014 VA Knee and Leg Conditions Disability Benefits Questionnaire (DBQ), nor the September 2012 VA Knee and Leg DBQ were adequate per Correia.  Neither provided the results of range of motion testing for pain on both active and passive motion in weight-bearing and nonweight-bearing.  As such, these VA examinations are inadequate and the Board must remand the claim for new examinations to determine the current severity of the right knee disability.

Additionally, one of the Veteran's recent statements indicated that she seeks to move to a one story building for health reasons.  A prior November 2011 Board remand resulted from a failure to maintain adequate contact information for the Veteran after the Veteran moved.  Therefore, the RO should take appropriate steps to insure the Veteran's current address is listed and that the Veteran receives notice regarding a new VA examination.

In conclusion, based on the preceding discussion that the prior VA examinations were not adequate, on remand the Veteran must be afforded a new VA examination in order to obtain adequate information pursuant to Correia regarding the current severity of her right knee disability.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran's address on file is current.  

2. Obtain any further relevant VA treatment.

3. Schedule the Veteran for a VA examination.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Please emphasize to the VA examiner that weight-bearing, and nonweight-bearing, passive and active range of motion testing must be performed for the Veteran's right knee.

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.

If flare-ups are noted, the examiner should likewise be asked to note any additional functional limitation resulting from flare-ups, including in terms of any additional degrees of limitation of motion (to the extent feasible).  The examiner should attempt to distinguish the manifestations due to arthritis versus meniscus pathology.

4. After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and her representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

